PER CURIAM.
Now this day come the parties by their counsel and counsel for appellee presents and files a confession of error, consent to reversal and remanding, which is in the following words and figures, to wit:
“Now comes Frank K. Lemon, United States Attorney in and for the Southern District of Illinois, counsel for the United States of America, appellee herein, and confesses error in this cause, and consents that the judgment of the United States District Court for the Southern District of Illinois, Southern Division, entered on the 25th day of November, 1933, in indictment No. 2825, being entitled United States v. Allen Rule et al., may be reversed, vacated and set aside as to the appellant herein, and that an order may be entered herein reversing and remanding this cause to the said United States District Court, Southern District of Illinois, Southern Division, with directions to vacate that part of its judgment which sentences the above named appellant, Allen Rule, and to dismiss the above named and numbered indictment as to him.
“This confession of error, consent to reversal and remanding, with directions, is for the reason that the appellant herein is charged in an indictment with various violations of the act of Congress commonly known as the National Prohibition Act, and the conspiracy to violate the same act of Congress (Rec. pp. 2-10), and that an appeal was taken and perfected herein on, to wit, the 22d day of February, A. D. 1934 (Rec. pp. 15-17), which was within the statutory period of the taking and perfecting of appeals in criminal causes at that timé in courts of the United States.
“This confession of error, consent to reversal and remanding, with directions, is taken upon the authority and at the directions of the Honorable Attorney General of the United States, by reason of the following decisions: United States v. Chambers, 291 U. S. 217, 54 S. Ct. 434, 78 L. Ed. 763, 89 A. L. R. 1510; Massey v. United States, 291 U. S. 608, 54 S. Ct. 532, 78 L. Ed. 1019.”
On consideration whereof, it is now here ordered and adjudged by this court that the judgment of the District Court of the United States for the Southern District of Illinois, Southern Division, as to the appellant, Allen Rule, be and the same is hereby reversed, vacated, and set aside, and that this cause be and the same is hereby remanded to the said District Court for further proceedings in accordance with the foregoing confession of error, consent for reversal, and remanding.